Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the rejection have been considered and they are not persuasive. 
	Applicant argues, page 10, 
The cited portions of Purohit appear to disclose an operation occurring at the network layer,  or layer 3 of the OSI model. Applicant's claim 1, as amended, recites operation by a "business application" (e.g., layer 7) as opposed to logic at the network layer. The Office Action does not allege that Hunter remedies these deficiencies, and for at least these reasons, fails to set forth a prima facie case of obviousness with regard to clam 1, as amended.

The examiner respectfully disagrees. Even though Purohit discloses the operation occurring at the network layer or layer 3, but Purohit clearly discloses, [0037]-[0040], the operation (of which route is selected or update DAO message) is based on the objective function as required by the application, specified in RPL protocol. Furthermore, the applicant did not specify what business application in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Purohit (US 20160043942) in view of Hunter (US 20190090305).
Regarding claim 1, Purohit discloses a method of synchronizing information across nodes in an Internet of Things (IoT) hierarchy (fig. 1, [0085]), comprising: 
receiving, at a node configured to execute node logic in communication with a business application and to communicate with other nodes in the IoT hierarchy, first state data from a child node of the node ([0037-0041],  each parent node receives a DAO message from the corresponding child node; based on the objective function of the application as specified in the RPL protocol, that is communicating with the application), 
generating, at the node, a first state update based on the first state data, wherein the first state update is generated based on the business application; ([0038-0041], the parent node also aggregates the address information received from various child nodes, and generates an update DAO message containing such address information; and make a decision based on certain rules (according to parameters such as objective function, as specified by the RPL protocol) as to which router/root node to designate as its parent),
identifying, at the node, at least one additional node that should receive the first state update, wherein the at least one additional node comprises either a parent node of the node or a second child node of the node, and wherein the identifying at least one additional node is based on a determination based on the business application that the first state update should be provided ([0038-0041], the parent node also aggregates the address information received from various child nodes, and sends the update DAO message containing such address information to its parent (identified), here, the parent is identified first before sending out); 
providing, from the node, the first state update to the at least one additional node that should receive the first state update ([0041], the parent node also aggregates the address information received from various child nodes, and sends the update DAO message containing such address information to its parent); 
receiving, at the node, second state data from the child node; generating, at the node, a second state update based on the second state data; identifying, at the node, at least one additional node that should receive the second state update, wherein the identifyi4ng at least one additional node that should receive the second state update is based a determination based on the business application that the second state update should be provided; and providing, from the node, the second state update to the at least one additional node that should receive the second state update ([0038-0041], note, this is an ongoing process, the nodes can send and receive multiple packets in a sequence).
Purohit implicitly discloses nodes as Internet of Things (IoT) ([0085]), and receiving, at the node, node update logic from the parent node, wherein the node update logic is configured to update the node logic;   updating, at the node, the node logic based on the node update logic ([0095], board router 140 may update it routing table after receiving a DAO packet or node update logic from router 120. Here, as the communication is bidirectional, board router 120 can be considered as the parent node of node 140). 
Although as examiner pointed out this is implied in Purohit, it is not specifically disclosed. However, this feature would have been obvious as shown by Hunter. To further clarify this, Hunter discloses nodes as Internet of Things (IoT) (Hunter, [0135]) and receiving, at the node, node update logic from the parent node, wherein the node update logic is configured to update the node logic;   updating, at the node, the node logic based on the node update logic (Hunter, [0115][0135], the updated information data is transmitted by the IoT server to the edge devices and the edge devices updates its operation state).  
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Purohit with the teachings given by Hunter. The motivation for doing so would have been to provide a network of IoT edge devices that operate in a plurality of states and the devices dynamically configured to provide needed functionality in response to detected events (Hunter, [0010]).
	Claims 7-8 and 14-15 rejected same as claim 1.

Regarding claim 2, Purohit and Hunter disclose the method of claim 1, further comprising: 
receiving, at the node, third state data from the child node (Purohit, [0041]); 
establishing, at the node, that the node is unable to communicate with the parent node (Purohit, [0006], in case of failure of path, that is, the node is unable to communicate with the parent; Hunter, [0054], if a device fails in any part of the path); and 
receiving, at the node, fourth state data from the child node (Purohit, [0041]); 
generating, at the node, a third state update, wherein the third state update is generated based on the business application and wherein the third state update is based on the determining, based on the business application, either that only the fourth state data should be provided or that both the third state data and fourth state data should be provided (Purohit, [0006][0038-0041], redundant paths which can be used in case of failure of an otherwise used path; the parent node also aggregates the address information received from various child nodes, and sends the update DAO message containing such address information to its parent. Here, the third state can include the fourth data only or both the third and fourth data using the redundant path (forwarding the packet to a second node);  Hunter, [0054][0085], the device may use its storage to store, organize and maintain data for use at a later date when necessary  after reestablish the communication). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options. The motivation of the combination is same as in claim 1.
	Claims 9 and 16 are rejected same as claim 2.

Regarding claim 3, Purohit and Hunter disclose the method of claim 2, further comprising: establishing, at the node, that the node is able to communicate with the parent node; and providing, from the node, the third state update (Purohit, [0006][0041], redundant paths which can be used in case of failure of an otherwise used path; forwarding the packet to a second node;  Hunter, [0054][0085], the device may use its storage to store, organize and maintain data for use at a later date when necessary  after reestablish the communication). The motivation of the combination is same as in claim 1.
	Claims 10 and 17 are rejected same as claim 3.

Regarding claim 4, Purohit and Hunter disclose the method of claim 2, wherein the generating the third state update is based on an optimization rule of the node update logic (Purohit, [0006], Hunter, [0059], service will continue as best as possible, depending on the amount of extra bandwidth available in the chosen replacement component(s) at the time of the failure). The motivation of the combination is same as in claim 1.
Claims 11 and 18 are rejected same as claim 4.

Regarding claim 5, Purohit and Hunter disclose the method of claim 1, wherein the node update logic is received based on at least the first state data (Purohit, [0095]; Hunter, [0135]). The motivation of the combination is same as in claim 1.
	Claims 12 and 19 are rejected same as claim 5.

Regarding claim 6, Purohit and Hunter disclose the method of claim 1, wherein the updating the node logic comprises restarting the node (Hunter, [00135]). The motivation of the combination is same as in claim 1.
Claims 13 and 20 are rejected same as claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474